DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/812,032 is responsive to communications filed on 10/07/2021, in reply to the Non-Final Rejection of 04/07/2021. Currently, claims 1-8, 10-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2022 and 01/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter

Claims 1-8, 10-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations found in these dependent claims, with specific regard to wherein the sample classifier randomly divides the sets of image samples into training and test samples, groups the training samples and group identifications of the sets of images into the neural network to obtain a grouping model, and comprises a cross-validator that validates the grouping model according to the sets of images in the test samples, and compares the accuracy of the grouping model to a threshold value, and randomly re-dividing the samples again until the grouping model is equal to or greater than the preset threshold to set the goods identification model. Additionally, the prior art does not teach or suggests a region proposal generator that inputs the images of each training sample into a region proposal network to generate region proposals, and maps those region proposals to a feature map of the last layer of convolution layers of the convolutional neural network, and generates feature maps, calculates proposal feature maps, and sends the maps into a classifier network to generate a classifier.

The closest prior art of reference, Fano et al. (U.S. Publication No. 2009/0063306), discloses image analysis techniques including object recognition analysis applied to images obtained by one or more cameras deployed within an inventory environment, and discloses a database with stored images and/or features and characteristics of images and the products that may be used by the object recognition software implemented by the analysis software as training data. However, Fano does not expressly disclose a group identification collector that inputs a plurality of real-time images into the goods identification model and acquires a plurality of group identifications corresponding to the plurality of real-time images as a possibility conclusion; and an identification credibility calculator that calculates a ratio of the number of each group identification in the possibility conclusion to the total number of all group identifications in the possibility conclusion, wherein the ratio is a credibility of each group identification, and a type and/or quantity of the goods corresponding to a group identification with a maximum credibility is the type and/or the quantity of the goods displayed in the real-time images.

The next closest prior art of reference, Fisher et al. (U.S. Publication No. 2019/0156277), discloses image recognition engines that are implemented as deep learning algorithms such as convolutional neural networks which are trained using a training database, as well as identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, wherein the training database has a large collection of images for each of the different types. However, Fisher does not expressly disclose a group identification collector that inputs a plurality of real-time images into the goods identification model and acquires a plurality of group identifications corresponding to the plurality of real-time images as a possibility conclusion; and an identification credibility calculator that calculates a ratio of the number of each group identification in the possibility conclusion to the total number of all group identifications in the possibility conclusion, wherein the ratio is a credibility of each group identification, and a type and/or quantity of the goods corresponding to a group identification with a maximum credibility is the type and/or the quantity of the goods displayed in the real-time images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488


/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488